Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 30, 1999 (People v DeVillar, 264 AD2d 528 [1999]), affirming a judgment of the Supreme Court, Kings County, rendered November 26, 1990, and dismissing an appeal from a “purported judgment” of the same court rendered August 7, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J, Santucci, Florio and Krausman, JJ., concur.